Case 19-11919-amc   Doc 88-1 Filed 02/02/21 Entered 02/02/21 14:23:03   Desc
                    Exhibit Forbearance Letter Page 1 of 2
      Case 19-11919-amc                  Doc 88-1 Filed 02/02/21 Entered 02/02/21 14:23:03                                         Desc
                                         Exhibit Forbearance Letter Page 2 of 2
QUESTIONS? CONTACT US
We hope you and your family are healthy and safe. Please feel free to contact me directly between the hours of
7:00 AM - 4:00 PM PT, Monday through Friday with any questions you may have.

                                                         Moises Gutierrez
                                                    PennyMac Loan Services, LLC
                                                          (866) 545-9070

As your point of contact, I will be communicating with you about the status of your loan while on this plan. If you
would like to escalate an issue, you can contact Anthony Golden at 8666954122 ext. 8710.




In accordance with the Fair Debt Collection Practices Act, 15 U.S.C. section 1692 et seq., debt collectors are prohibited from engaging in
abusive, deceptive, and unfair debt collection efforts, including but not limited to: (i) the use or threat of violence; (ii) the use of obscene or
profane language; and (iii) repeated phone calls made with the intent to annoy, abuse, or harass.

NEW YORK If a creditor or debt collector receives a money judgment against you in court, state and federal laws prevent the following
types of income from being taken to pay the debt: 1) Supplemental security income (SSI); 2) Social security; 3) Public assistance (welfare);
4) Spousal support, maintenance (alimony) or child support; 5) Unemployment benefits; 6) Disability benefits; 7) Workers' compensation
benefits; 8) Public or private pensions; 9) Veterans' benefits; 10) Federal student loans, federal student grants, and federal work study funds;
and 11) Ninety percent of your wages or salary earned in the last sixty days. PennyMac Loan Services, LLC is registered with the
Superintendent of the New York State Department of Financial Services (Department). You may obtain further information or file a complaint
by calling the Department’s Consumer Assistance Unit at 1 800 342 3736 or by visiting www.dfs.ny.gov.

NORTH CAROLINA Licensed by the North Carolina Department of Insurance. Permit No. 104753 6101 Condor Dr., Suite 200, Moorpark,
CA 93021. Permit No. 112228 14800 Trinity Blvd., Fort Worth, TX 76155. Permit No. 112874 3043 Townsgate Rd., Suite 200, Westlake
Village, CA 91361. Permit No. 112877 2201 West Plano Parkway, Suites 150 and 300, Plano, TX 75075. Permit No. 113746 10550 West
Charleston Blvd., Suite A, Las Vegas, NV 89135.

OREGON Residential mortgage loan servicers are regulated by the Oregon Division of Financial Regulation. To file a complaint, call (888)
877 4894 or visit http://dfr.oregon.gov.

This is an attempt by a debt collector to collect a debt and any information obtained will be used for that purpose. However, if your
  account is subject to pending bankruptcy proceedings or if you have received a discharge in bankruptcy, this statement is for
                    informational purposes only and is not an attempt to collect a debt against you personally.

                                                             Licensing Information


         Equal Housing Opportunity © 2008 2021 PennyMac Loan Services, LLC, 3043 Townsgate Rd, Suite 200, Westlake Village, CA
91361, 818 224 7442. NMLS ID # 35953 (www.nmlsconsumeraccess.org). Trade/service marks are the property of PennyMac Loan
Services, LLC and/or its subsidiaries or affiliates. Arizona Mortgage Banker License # 0911088. Licensed by the Department of Financial
Protection and Innovation under the California Residential Mortgage Lending Act. Colorado: Colorado office: 700 17th St, Suite 200, Denver,
CO 80202, (866) 436 4766. Georgia Residential Mortgage Licensee #33027. Massachusetts Mortgage Lender License # ML35953.
Minnesota: This is not an offer to enter into an agreement and an offer may only be made pursuant to Minn. Stat. §47.206 (3) & (4). Licensed
by the N.J. Department of Banking and Insurance. Rhode Island Lender License # 20092600LL. Washington Consumer Loan License #
CL 35953. For more information, please visit www.pennymacusa.com/state licenses. Loans not available in New York. Some products may
not be available in all states. Information, rates and pricing are subject to change without prior notice at the sole discretion of PennyMac Loan
Services, LLC. All loan programs subject to borrowers meeting appropriate underwriting conditions. This is not a commitment to lend. Other
restrictions apply. All rights reserved. (12 2020)



Page : 2 of 2                                              COVID Extension Letter 417
